DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 3/22/2021. Claims 1-10 & 12-20 are pending in this application. Claim 11 is canceled. Claims 16-20 are withdrawn. 
	Claims 1-10 & 12-15 are examined in this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-6, 8, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US 2009/0153765).
	Re claim 1, Yamashita teaches, Figs. 1, 7 & 8, [0067, 0070, 0071], a chip on film package, comprising: 
-a base substrate (10) having an output pad region (terminal portions 14a); 

-a plurality of output pad wirings (14) connected to the output pads (51), respectively; and 
-a protection layer (70) disposed on the output pad wirings (14), 
wherein the protection layer (70) includes a protrusion (indicated) disposed on an output pad wiring (14), among the output pad wirings (14), disposed between two adjacent output pads (51), arranged in a first direction (e.g. horizontal), among the output pads (51). 

    PNG
    media_image1.png
    589
    528
    media_image1.png
    Greyscale

	Re claim 2, Yamashita teaches, Figs. 1 & 7, the output pad region (e.g. chip 50 including terminal portions 14a located at a side of substrate 10) is located adjacent to a first side of the base substrate (10), and wherein the output pad region includes: a first 
	Re claims 3 & 4, Yamashita teaches the output pads include: lower output pads (2nd row of 51) arranged along the first direction in the first region of the output pad region; and upper output pads (1st row of 51) arranged along the first direction in the second region of the output pad region, wherein the lower and upper output pads are alternately disposed in the first direction; the lower output pads do not overlap the upper output pads in the second direction (Fig. 7).
	Re claim 5, Yamashita teaches, Fig. 1, [0070], the base substrate further includes: an input pad region (within far left chip 50) located adjacent to a second side, opposite to the first side, of the base substrate (10), and wherein the chip on film package further comprises: a plurality of input pads (51) disposed in the input pad region of the base substrate (10); and a driving integrated circuit chip (center chip 50) disposed on the base substrate (10) and between the output pads (in right chip 50) and the input pads (in left chip 50).
	Re claim 6, Yamashita teaches, Fig. 1, the output pad wirings include: lower output pad wirings (14) connected to the lower output pads (lower row), respectively; and upper output pad wirings (14) connected to the upper output pads (upper row), respectively, wherein a first side of each of the lower and upper output pad wirings (14) is connected to a respective output pad of the plurality of output pads (51), and a second side of each of the lower and upper output pad wirings (14) is connected (e.g. electrically connected within a wiring substrate) to the driving integrated circuit chip (51).
Re claim 8, Yamashita teaches the protrusion (indicated) covers the lower output pad wiring (14) disposed between the two adjacent output pads (51) in the first direction (Fig. 7).
	Re claims 13 & 14, Yamashita teaches  the plurality of the output pads include: first through (M)th lower output pads (lower 51), wherein M is an integer greater than 1, and first through (N)th upper output pads (upper 51), wherein N is an integer greater than 1, and wherein the plurality of the output pad wirings include: first through (P)th lower output pad wirings (14 connected to lower 51), wherein P is an integer greater than 1; and first through (Q)th upper output pad wirings (14 connected to upper 51), wherein Q is an integer greater than 1 (Fig. 7); and the first through (M)th lower output pads (lower 51) and the first through (N)th upper output pads (upper 51) are alternately arranged along the first direction (e.g. horizontal) in different rows, and a (K)th lower output pad (51) among the first through (M)th lower output pads (lower 51) is connected to an (L)th lower output pad wiring (14) among the first through (P)th lower output pad wirings (14 connected to lower 51), wherein K is an integer between 1 and M and L is an integer between 1 and M. and wherein a (G)th upper output pad (51) among the first through (N)th upper output pads (upper 51) is connected to an (H)th upper output pad wiring (14) among the first through (Q)th upper output pad wirings (14 connected to upper 51), wherein G is an integer between 1 and M, and H is an integer between 1 and M (Fig. 7).
Allowable Subject Matter
3.	Claims 7, 9, 10 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 12 is allowed over the prior arts. 
Response to Arguments

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        4/1/21